Exhibit 10.132

LOGO [g21873ex10_132p1.jpg]

December 2, 2008

Shefali Shah

Comverse Technology, Inc.

810 Seventh Avenue

35th Floor

New York, NY 10019

Re: Second Amendment to the Deferred Stock Unit Award Agreement (the “Deferred
Stock Award Agreement”) dated as of May 30, 2007 between Comverse Technology,
Inc. (the “Company”) and Shefali Shah

Dear Shefali:

Pursuant to the terms of the Deferred Stock Award Agreement, the Company was
required to deliver to you on May 30, 2008 and is required to deliver to you on
May 30, 2009 the number of shares of Company common stock equal to the aggregate
number of Granted Units (as defined in the Deferred Stock Award Agreement) that
vest as of each date (i.e., 10,000 shares of Company common stock). The
Compensation Committee of the Company’s Board of Directors has determined that
it would be beneficial to amend your Deferred Stock Award Agreement to provide
greater flexibility as to the timing of the delivery of the 10,000 shares of
Company common stock which vested on May 30, 2008 and which will vest on May 30,
2009 in order to alleviate the possibility of the vested Company common stock
being required to be delivered to you (and taxable to you) when the Company
common stock is not subject to an effective registration statement and/or other
restrictions on the resale of such stock. Accordingly, upon your execution of
this letter amendment below and delivery to the Company by December 23, 2008,
the Deferred Stock Award Agreement is hereby amended by adding the following as
the last sentence of Section 4(a):

“Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee in respect of any Granted Units which vest in calendar years 2008 and
2009 shall be deliverable to the Grantee on the first date within calendar year
2010 on which there is an Effective Registration (as defined below) in place,
but in no event later than December 31, 2010; provided, however, that in the
event of the Grantee’s Service Termination in accordance with Section 3(b) prior
to December 31, 2010 and there is no Effective Registration in place, the number
of shares of Common Stock in respect of any Granted Units which are vested as of
the Termination Date shall be delivered to the Grantee on the Termination Date,
less a number of shares of Common Stock with an aggregate value sufficient to
cover any applicable Withholding Tax, with the shares of Common Stock valued
using the closing price of the Common Stock on the Termination Date. For
purposes of this Section 4, “Effective Registration” shall mean the registration
of the shares of Common Stock granted to the Grantee hereunder pursuant to an
effective registration statement on Form S-8 or any successor form under the
Securities Act of



--------------------------------------------------------------------------------

1933, as amended, and no restrictions under applicable law apply to the resale
of such shares of Common Stock at the time of delivery of such shares of Common
Stock.”

This letter amendment constitutes the complete, final and exclusive embodiment
of the entire agreement between you and the Company with regard to the subject
matter herein and supersedes any other promises, warranties, representations or
amendments related to the subject matter herein, including, without limitation
the letter amendment to the Deferred Stock Unit Award Agreement dated as of May
30, 2007 between Comverse Technology, Inc. and Shefali Shah, dated as of April
29, 2008

Except as expressly herein amended, the terms and conditions of the Deferred
Stock Award Agreement shall remain in full force and effect.

 

COMVERSE TECHNOLOGY, INC. By:  

/s/ Andre Dahan

Name:   Andre Dahan Title:   President and Chief Executive Officer

 

Accepted and Agreed as of December 4, 2008:

/s/ Shefali Shah

Shefali Shah

 

2